UNITED STATES DISTRICT COURT
for the Northern District

Adrian Thomas
Plaintiff Civil Action No. 1:17-cv-626
(GTS/DJS)

Adam R. Mason, Ronald Fountain,

Tim Colaneri and Michael Sikrica

Defendants.

Nene ee Nee ee ee” ee”

SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO
PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To: Mary Pat Donnelly, Rensselaer County District Attorney
x Production: YOU ARE COMMANDED to produce at the time, date, and place set forth

below the following documents, electronically stored information, or objects, and to permit
inspection, copying, testing, or sampling of the material: See Schedule “A” hereto attached.

Place: Date and Time:

Pattison, Sampson, Ginsberg & Griffin, PLLC Apri-26, 2019 at 10:00 a.m.
22 First Street, P.O. Box 208 May 3d,

Troy, New York 12180

The following provisions of Fed. R. Civ. P. 45 are attached — Rule 56(c), relating to the place of
compliance; Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule
45(e) and (g), relating to your duty to respond to this subpoepa.and the potential consequences of
not doing so.

Dated: April Q&A 2019 [ “aA
nigel eat J fStewart
Magistraté Judge

United States District Court
Northern District of New York

 

The name, address, e-mail address and telephone number of the attorney representing Adam R.
Mason, Ronald Fountain and Tim Colaneri and who requests this subpoena are: Donald J. Shanley,
Esq., 22 First Street, P.O. Box 208, Troy, New York 12180 (518) 266-1029, yantz@psgglaw.com

 

If this subpoena commands the production of documents, electronically stored information, or
tangible things or the inspection of premises before trial, a notice and a copy of the subpoena must
be served on each party in this case before it is served on the person to whom it is directed. Fed.
R. Civ. P. 45(a)(4).
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)

(c} Place of Compliance.

()) For a Trial, Hearing, or Deposition, A subpoena may command a
person to attend a trial, hearing, or deposition only as follows:
{A) within 100 miles of where the person resides, is employed, or
regularly transacts business in person; or
(B) within the state where the person resides, is employed, or regularly
transacts business in person, if the person
(i) is a party or a party’s officer; or
(i) is commanded to attend a trial and would not incur substantial
expense.

(2) For Other Discovery. A subpoena may command:

(A) production of documents, electronically stored information, or
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and

(B) inspection of premises at the premises to be inspected.

(d) Protecting a Person Subject to a Subpoena; Enforcement.

(1) Avoiding Undue Burden or Expense; Sanctions, A patty or attorney
responsible for issuing and serving a subpoena must take reasonable steps
to avoid imposing undue burden or expense on a person subject to the
subpoena. The court for the district where compliance is required must
enforce this duty and impose an appropriate sanction—which may include
lost earnings and reasonable attorney’s fees—on a party or attomey who
fails to comply,

(2) Command to Produce Materials or Permit Inspection.

(A) Appearance Not Required. A person commanded to produce
documents, electronically stored information, or tangible things, or to
permit the inspection of premises, need not appear in person at the place of
production or inspection unless also commanded to appear for a deposition,
hearing, or trial,

(B) Objections. A person commanded to produce documents or tangible
things or to permit inspection may serve on the party or attomey designated
in the subpoena a written objection to inspecting, copying, testing, or
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
compliance or 14 days after the subpoena is served. If an objection is made,

the following rules apply:
~~" (i At any time, on notice to the commanded person, the serving party
may move the court for the district where compliance is required for an
order compelling production or inspection.
(il) These acts may be required only as directed in the order, and the
order must protect a person who is neither a party nor a party's officer from
Significant expense resulting from compliance.

(3) Quashing or Modifying a Subpoena.

(A) When Required. On timely motion, the court for the district where
compliance is required must quash or modify a subpoena that:

(i) fails to allow a reasonable time to comply;

(il) requires a person to comply beyond the geographical limits
specified in Rule 45(c);

(ill) requires disclosure of privileged or other protected matter, if no
exception or waiver applies; or

(iv) subjects a person to undue burden.

(B) When Permitted. To protect a person subject to or affected by a
subpoena, the court for the district where compliance is required may, on
motion, quash or modify the subpoena if it requires:

(i) disclosing a trade secret or other confidential research,
development, or commercial information; or

(ii) disclosing an unretained expert’s opinion or information that does
not describe specific occurrences in dispute and results from the expert’s
study that was not requested by a party.

(C) Specifying Conditions as an Alternative. In the circumstances
described in Rule 45(d)(3}(B), the court may, instead of quashing or
modifying a subpoena, order appearance or production under specified
conditions if the serving party:

(1) shows a substantial need for the testimony or material that cannot be
otherwise met without undue hardship; and

(ii) ensures that the subpoenaed person will be reasonably compensated.

(e) Duties in Responding to a Subpoena,

(1) Producing Decuments or Electronically Stored Information. These
procedures apply to producing documents or electronically stored
information:

(A) Documents. A person responding to a subpoena to produce documents
must produce them as they are kept in the ordinary course of business or
must organize and label them to correspond to the categories in the demand.

(B) Form for Producing Electronically Stored Information Not Specified.
If a subpoena does not specify a form for producing etectronically stored
information, the person responding must produce it in a form or forms in
which it is ordinarily maintained or in a reasonably usable form or forms.

{C) Electronically Stored Information Produced in Only One Form. The
person responding need not produce the same electronically stored
information in more than one form.

(D) inaccessible Electronically Stored Information. The person
responding need not provide discovery of electronically stored information
from sources that the person identifies as not reasonably accessible because
of undue burden or cost. On motion to compel discovery or for a protective
order, the person responding must show that the information is not
Teasonably accessible because of undue burden or cost. If that showing is
made, the court may nonetheless order discovery from such sources if the
requesting party shows good cause, considering the limitations of Rule
26(b}(2)(C). The court may specify conditions for the discovery.

(2) Claiming Privilege or Protection,

(A) nformation Withheld, A person withholding subpoenaed information
under a claim that it is privileged or subject to protection as trial-preparation
Material must:

(i) expressly make the claim; and

(ii) describe the nature of the withheld documents, communications, or
tangible thirigs in a Maniter that, without révealing information itself ”
privileged or protected, will enable the parties to assess the claim.

(B) information Produced. If information produced in response to a
subpoena is subject to a claim of privilege or of protection as
trial-preparation material, the person making the claim may notify any party
that received the information of the claim and the basis for it. After being
notified, a party must promptly retum, sequester, or destroy the specified
information and any copies it has; must not use or disclose the information
until the claim is resolved; must take reasonable steps to retrieve the
information if the party disclosed it before being notified; and may promptly
present the information under seal to the court for the district where
compliance is required for a determination of the claim. The person who
produced the information must preserve the information until the claim is
resolved.

 

(g} Contempt.

The court for the district where compliance is required—and also, after a
motion is transferred, the issuing court—may hold in contempt a person
who, having been served, fails without adequate excuse to obey the
subpoena or an order related to it.

 

 

For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).

 

 
SCHEDULE “A”

Produce all those records, writings and documents, notes, transcripts, court orders, legal
memorandae, briefs and all other documents either produced and compiled by you or received by
you and now in your possession involving all proceedings, including trials or hearings heretofore
had in the case entitled “People of the State of New York v, Adrian R. Thomas”, Indictment No.
08-1074, including the two trials had in the Rensselaer County Court.

Grand Jury minutes are excluded from the foregoing.

 
DESIGNATION OF AGENT FOR ACCESS TO SEALED
RECORDS PURSUANT TO NYCPL 160.50[1]{d]

I, Adrian Thomas, Date of Birth 9/22/82, pursuant to CPL Section 160.50[1] [d],
hereby designate BAILEY, JOHNSON & PECK, P.C., or it’s authorized representative, as my
agent to whom records of the arrest and criminal action terminated in my favor entitled People of
the State of New York v. Adrian Thomas, Indictment No. 08-1074, in County Court, County of
Rensselaer, State of New York, as well as the records of any related appellate proceedings,
relating to my arrest on or about September 21, 2008, may be made available.

I understand that until now the aforesaid records have sealed pursuant to CPL
Section 160.50, which permits those records to be made available only (1) to persons designated
by me, or (2) to certain other parties specifically designated in that statute.

I further understand that the person designated by me above as a person to whom
the records may be made available is not bound by the statutory sealing requirements of CPL
Section 160.50.

The records to be made available to the person designated above comprise all
records and papers relating to my arrest and prosecution in the criminal action identified herein
on file with any court, police, prosecutor’s office or state or local agency that were ordered to be
sealed under the provisions of CPL Section 160.50.

 

STATE OF GEORGIA )

COUNTY OF )

On June 201, 2D1& _, before me personally came ADRIAN THOMAS, to me known and
known to me to be the individual described in and who executed the foregoing instrument, and
he acknowledged to me that he gigguted the same.

TARY PUBLIC

 

 
